Citation Nr: 0801330	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  02-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in December 2004 and January 2007.  
This matter was originally on appeal from rating decisions in 
September 2000 and November 2001 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in April 2000, the RO received the 
veteran's claim for service connection for his neck.  The 
issue on appeal was originally characterized by the RO as a 
neck condition.  However, the cervical spine issue was 
recharacterized by the RO as degenerative disc disease of the 
cervical spine.  As the medical evidence of record includes 
multiple diagnoses of the veteran's spine condition, the 
issues have been recharacterized as shown above.

In February 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's cervical spine disorders are not related to 
active service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by active service, and service incurrence may not be 
presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC), obtained the veteran's medical and 
adjudication records from the Social Security Administration 
(SSA) and issued a Supplemental Statement of the Case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's January 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in April 2001, January 2002, June 2006, and 
February 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The February 2007 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the June 2006 and February 2007 
letters advised him of how VA determines disability ratings 
and effective dates once service connection has been granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2007.  

The veteran's service medical records, SSA records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded a VA examination 
in March 2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran contends that he suffers from a cervical spine 
disability that is related to service.  Specifically, the 
veteran contends that on September 4, 1979, he experienced 
severe numbness in lower left forearm and fingers, was 
diagnosed with possible ruptured disc in upper back, and was 
treated by physical therapy.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a cervical spine disease or injury is 
factually shown during service.  The Board concludes it was 
not.  

The Board cannot conclude a "chronic" condition was 
incurred during service.  The veteran's service medical 
records indicate that on November 30, 1976, he presented with 
complaint of upper respiratory symptoms, constantly cold 
hands, and pain in back radiating into back of neck.  The 
veteran was diagnosed with sinusitis secondary to 
environmental allergy.  No orthopedic or neurological 
diagnosis was rendered, and no treatment was prescribed.  The 
veteran presented on September 4, 1979 with complaint of 
numbness in left hand from the little finger to lower 
forearm.  The assessment was possible neuritis, 
osteoarthritis.  The September 11, 1979 consultation sheet 
noted left ulnar neuropathy due to sleeping in awkward 
position.  

Treatment on one occasion cannot be considered a chronic 
disorder without some indication that a chronic disability 
exists.  In addition, on the numerous clinical examinations 
from April 1958 to October 1978, the veteran's neck was 
consistently evaluated as normal.  On the clinical 
examination for retirement from service, the only defects 
noted were complaints of pain in left elbow and both knees. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
degenerative joint disease of the cervical spine was not 
until several years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1980 and the date of onset of 
symptomology in 1987, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The May 2005 VA examiner 
diagnosed degenerative disc disease of cervical spine with 
neck pain and left arm radiation.  February 2001 x-rays 
revealed significant degenerative joint disease.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever related this 
condition to the appellant's military service.  The May 2005 
VA examiner offered an opinion regarding the etiology of the 
veteran's degenerative disc disease in an addendum dated in 
July 2005.  He stated, "After the review of the claim file 
the impressions are that there was no history of treatment or 
diagnosis of the cervical spine ... during the period neither 
in the service, nor in the year thereafter.  His record shows 
that the first evidence about his neck came in 1987.  ... but 
there is no history of dignosis or treatment for the neck ... 
while in the service or the year after that.  Therefore, 
based on the timelines as noted, it is less likely than not 
that the cervical spine ... is service-connected."

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


